DETAILED ACTION
Receipt is acknowledged of applicant’s request for continued examination and argument(s)/remark(s) filed on September 23, 2022, claims 19, 21, 23-24, 27-30, 32, 34-35, and 37-39 are pending and an action on the merits is as follows.	
	Applicant's arguments with respect to amended claims have been fully considered but are moot in view of a new ground(s) of rejection. Applicant has amended claim 19, 21, 23-24, 27, 29-30, 32, 34-35, 37, and 39.  
Previously, claims 20, 22, 25-26, 31, 33, and 36 had been cancelled. 
	 
 Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 19, 21, 23-24, 27-30 and 32, 34-35, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Behnke (DE 10 2004 023 767 A1)(machine translation) in view of Toyoharu (JP H10191770 A – Machine translation)

Regarding claims 19 and 30, Behnke discloses a system and method for a combined harvester involving agitation of harvested material, comprising: 
at least one sieve (e.g., sieves (25 / 26)) operable to oscillate fore and aft (the sieves (25/26)) (e.g., sieves (25/26) configured to oscillate in a longitudinal and transverse directions) (see par. 37-38); 
a side shaker mechanism (e.g., oscillating device (30)) coupled to the at least one sieve ( e.g., oscillating device (30) is connected to sieves (25/26)) (see par. 36, 41 and Figures 1-2), the side shaker mechanism operable to produce a side-to-side shaking motion in the at least one sieve (e.g., longitudinal and transverse oscillations (L and Q) is generated by oscillating devices (30)) (see par. 36, 41, 49; Figures 1-2); 
a sensor configured to provide sensor feedback associated with an overall amount of crop outputted by the cleaning system (e.g., sensor(s) / grain flow measuring device configured to detect grain / crop flow measurement and type of harvest material and the implementation of closed-loop control system to regulate transverse oscillation Q of the sieves)(see par. par. 2, 10, 15, 16-18, 23-24, 43-44 and 46-47)
a control system (e.g., control unit (42)) configured to 
(i) automatically control an operation of the side shaker mechanism to adjust an amount of the side-to-side shaking motion of the at least one sieve based at least in part on the overall amount of crop being processed by a cleaning system (e.g., said control unit (42) configured to generates a control command signal to generate a transverse vibration of the conveying via oscillating devices (30) based on grain / crop flow measurement and type of harvest material via sensor(s) / grain flow measuring device) (see par. 15-18, 20-21, 23-25, 36-37, 42-44, 47, 49, 50, 51), 
(ii) monitor the overall amount of crop being processed by the cleaning system to identify a change in the overall amount of crop being processed (e.g., detecting grain flow / quantity in the area of sieves of the conveying and cleaning element via sensor(s) / grain flow measuring device - limitation: identify changed in the overall amount of crop) (see par. 10-11, 15-18, 23-25, 39, 41, 43-44); 
However, Behnke’s invention fails to specifically disclose (i) automatically controlling the operation of the side shaker mechanism to adjust the amount of side-to-side shaking motion based as a function of the overall amount of crop being outputted by the cleaning system (e.g., claim 30 limitation), wherein the control system is configured to automatically increase an amount of said side to side shaking motion as a function of an overall amount and type of crop being outputted (e.g., claim 19  limitation).
However, Behnke teaches a system and method for a combined harvester involving agitation of harvested material comprising a control unit (42) configured to generate a control command signal for controlling a transverse vibration of the conveying via oscillating devices (30) (see par. 20-21, 36-37, 42, 47, 49). The control unit (42) is configured to automatically regulate the transverse oscillation Q based on grain flow / quantity measurement and type of harvest material detected by sensor(s) / grain flow measuring device(s) (see par. 13, 15, 37, and 39-41). As the control unit (42) is (i) connected to the grain flow measurement devices and the oscillating device (30) and (ii) configured to receive grain quantity / flow signal(s) from the grain flow measurement device(s) and generate and adjust transverse vibration of the conveying via oscillating devices (30) based on the grain flow measurement and transverse separation of the grain flow within the sieve area (see par. 11-12, 41 and 20, 23 and above cited sections), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to reasonably conclude that the transverse oscillation Q is adjusted as a function of  the grain quantity / flow signal(s), which require an increase or decrease transverse oscillation based at least in part on the change of the grain flow because it would enhance a system and method for a combined harvester configured to generate and adjust a transverse vibration of the conveying via oscillation device(s) based on the change of grain / crop flow measurement to achieve a more efficient cleaning of the grain / crop with low losses (see abstract, par. 2, 6-7, 10, 15-18, 42-44, 47, 49, 50, 51, 23-25, 35, 37). 
wherein the control system is configured to adjust the amount of side-to-side shaking motion based at least in part on the sensor feedback associated with the overall amount of crop being outputted by the cleaning system (e.g., said control unit (42) configured to automatically regulate the transverse oscillation Q based on grain / crop flow measurement, type of harvest material detected by sensors, the transverse separation of the grain flow within the sieve area and the implementation of closed-loop control system for more efficient cleaning of the processed crop(s)) (see par. 2, 10, 16-18, 23-24, 43-44 and 47). 
Furthermore, Behnke disclose the implementation of sensor(s) / grain flow measuring device arranged at the combined harvester vehicle and configured to detect grain / crop flow measurement and type of harvest material to regulate transverse oscillation Q of the sieves)(see par. par. 2, 10, 15, 16-18, 23-24, 43-44 and 46-47 and Figure 2 and 3).
However, Behnke fails to specifically disclose a sensor positioned downstream of the cleaning system, as viewed in a direction of crop flow (added remark). 
However, in the same field of endeavor, Toyoharu teaches the implementation of grain detection sensors 14 and 15, within a combine harvester, mounted to the downstream side of a blow-off direction A to eliminate damage and rattling of the grain detector sensor(s) and improve reliability of a grain detection operation (see abstract, par. 5, 7-8 and 16 and Figures 3-3B). 
Given the teaching of Toyoharu, it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to modify Behnke’s invention to position and/or mount the sensor(s) / grain flow measuring device of Behnke’s invention to at a downstream side of the blow-off direction of the grain / crop as taught by Toyoharu because the modification would enhance a combined harvester system and method configured to generate and adjust a transverse vibration of the conveying via oscillation device based on the change of grain / crop flow measurement   involving agitation of harvested material while eliminating damage and rattling of the sensor(s) and improve reliability operation.   
 

Regarding claims 21 and 32, Behnke disclose a system and method for a combined harvester involving agitation of harvested material, wherein the sensor forms part of a yield monitor in communication with the control system (e.g., said control unit (42) configured to automatically regulate the transverse oscillation Q based on grain / crop flow measurement and type of harvest material detected by sensors and the implementation of closed-loop control system) (see par. 2, 10, 16-18, 23-24, 43-44 and 47). 

Regarding claims 23-24 and 34-35, Behnke’s invention does not specifically disclose (i) wherein the control system is configured to proportionally increase the amount of side-to-side shaking motion when an increase in the overall amount of crop being outputted by the cleaning system is identified (e.g., claim 23 / 34 limitation(s)) and (ii) wherein the control system is configured to proportionally decrease the amount of side-to-side shaking motion when a decrease in the overall amount of crop being outputted by the cleaning system is identified (e.g., claim 24 / 35 limitation(s)).
However, Behnke teaches a system and method for a combined harvester involving agitation of harvested material comprising a control unit (42) configured to generate a control command signal to control a transverse vibration of the conveying via oscillating devices (30) (see par. 20-21, 36-37, 42, 47, 49). The control unit (42) is configured to automatically regulate the transverse oscillation Q based on grain flow / quantity measurement and type of harvest material detected by sensor(s) / grain flow measuring device(s) (see par. 37, 39-41). As the control unit (42) received signal(s) from the grain flow measurement device(s), the transverse oscillation Q can be adjusted in accordance to the grain flow signal, which can increase or decrease based on the change of the grain flow (e.g., limitation: an increase / decrease in the overall amount of crop … ) (see abstract, par. 2, 6-7, 10, 15-18, 42-44, 47, 49, 50, 51, 23-25, 35, 37). 
Given the teaching of Behnke, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to reasonably conclude that as the grain / crop flow measurement increases or decreases based on the change of the grain flow, the control unit can automatically regulate the transversal oscillation of the sieves based on the grain flow change to achieve a more efficient cleaning of the grain / crop with low losses. 
The modification would enhance a system and method for a combined harvester configured to control a transverse vibration of the conveying via oscillating device(s) based on the grain / crop flow measurement change to achieve a more efficient cleaning of the grain / crop with low losses. 

Regarding claims 27 and 37, Behnke discloses a system and method for a combined harvester involving agitation of harvested material  wherein the control system is operable to adjust the amount of side-to-side shaking motion based on both the overall amount of crop being outputted by the cleaning system and an amount of side slope associated with the at least one sieve (e.g., said control unit (42) configured to generates a control command signal to generate /change the transverse vibration based on the transverse separation of the crop flow and detected slope of the combine harvester / sieve) (see par. 19, 20-21, 36-37, 40, 42, 47, 49). 

Regarding claims 28 and 38, Behnke discloses a system and method for a combined harvester involving agitation of harvested material wherein the control system is configured to receive an input from an operator associated with a selection of a configurable parameter related to the adjustment of the amount of side-to-side shaking motion (e.g., the operator actuates and adjusts said transverse vibration Q via display unit (43) – Figure 2 depicts a transverse vibration target value (55), which is stored in a characteristic curve 56 and can be selected by the operator) (see par. 41, 48 and Figures 1-3). 

Regarding claims 29 and 39, Behnke discloses a system and method for a combined harvester involving agitation of harvested material wherein the configurable parameter comprises at least one of:
 a minimum amount of the side-to-side shaking motion (e.g., transverse oscillation can be changed depending on the transverse separation of the crop flow – for instance, having a minimum transverse oscillation based on the transverse separation of the crop flow) (see par. 6-8 and 20); 
a maximum amount of the side-to-side shaking motion (e.g., transverse oscillation can be changed depending on the transverse separation of the crop flow – for instance, having a maximum transverse oscillation based on the transverse separation of the crop flow) (see par. 6-8 and 20); 
a threshold value for the overall amount of crop being outputted by the cleaning system at which the control system should begin to increase the amount of side-to-side shaking motion; a threshold value for the overall amount of crop being processed by the 
cleaning system at which the control system stops increasing the amount of side-to-side shaking motion; or 
a proportion between the amount of side-to-side shanking motion and the overall amount of crop being processed by the cleaning system. 

Response to Argument

Applicant’s arguments filed on September 23, 2022, with respect to the rejections of claims as cited on the Office Action mailed on March 24, 2022 and references cited on communication mailed on September 9, 2022, have been fully considered but are not persuasive. 
Regarding applicant’s argument(s) with respect to the amendment of the claims and Toyoharu’s teaching (JP H10191770 A)  (see page 2, par. 3), the examiner respectfully disagreed with applicant’s statement(s). Applicant may consider that, in the same field of endeavor, Toyoharu teaches the implementation of grain detection sensors, within a combine harvester, mounted to the downstream side of a blow-off direction and the reason to modify to Behnke’s invention is to eliminate damage and rattling of the sensor(s) and improve reliability operation. Applicant is kindly invited to consider the above Office Action to view the new ground of rejection and motivation to combine the cited prior arts.  

Conclusion     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jorge O Peche/Examiner, Art Unit 3664